DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Final Office Action is in Reply to the amendment/request for reconsideration after non-final rejection (hereinafter “Response”) dated 06/02/2021.  Claim(s) 1-20 are presently pending.  Claim(s) 1, 6-7, 9-12, and 15-17 is/are amended.  

Election/Restrictions
Claims 15-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/02/2021.

Response to Arguments
Regarding the rejection of claim(s) 1-5, 7-8, and 13-14 under 35 U.S.C. 102(a)(1) as being anticipated by James (US Pat. No. 4,214,610), the applicant(s) argues that this reference does not teach a first and second heat exchanger, as required by the amended claim 7.  
The Office respectfully considers this argument persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made regarding claims 1-11, and 13-14 under 35 USC 103 over James in view of Murphy (US 2012/0272658 A1) and Donovan (US Pat. No. 8,756,910 B2).  
Regarding the rejection of claim(s) 6 and 9-11 under 35 USC 103 as being unpatentable over James in view of Murphy (US 2012/0272658 A1), the applicant(s) argues that these references, separately or combined, do not teach both a first heat exchanger disposed upstream of a first 
The Office respectfully considers this argument persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made regarding claims 1-11, and 13-14 under 35 USC 103 over James in view of Murphy (US 2012/0272658 A1) and Donovan (US Pat. No. 8,756,910 B2).
The applicant also argues that Murphy does not reveal one mention of the first or second heat exchanger as defined in the limitations of the original claims 6 and 9.  
The Office respectfully considers this argument not persuasive.  As described in the Non-Final Rejection of 03/02/2021, para. 19-21, Murphy is relied upon as exhibiting a second heat exchanger (HX2) which is installed in a flow passage downstream of an outlet of a flow modulating device similar in function to that of James, the flow passage being the downstream part of a pathway connecting an outer bypass duct of a gas turbine engine to an inner (core) duct, the pathway being similar to the second interleaved pathway of James (para. 19), with the inlet being in fluid communication with the flow modulating device and the outlet being in fluid communication with the inner (core) duct.  Murphy also provides a motivation for installing the heat exchanger in the turbine duct of James and downstream of the second interleaved pathway of James, in order to cool engine lubricant or provide cooled cabin air (para. 19).  Based on these teachings, the heat exchanger of Murphy is provided downstream of and in fluid communication with the second interleaved pathway of James.  Thereby, while Murphy does not explicitly teach or mention the features of the second heat exchanger as claimed in regards to the position and fluid communication of the second heat exchanger with an interleaved pathway, Murphy teaches features which, when applied downstream of the second interleaved pathway 
Finally, Applicant argues that the Non-Final rejection of 03/02/2021 contends that it would have been obvious based upon the teachings of Murphy to add both a first and second heat exchanger to James, the first and second heat exchangers exhibiting the features as claimed in the original claims 6 and 9.
The Office respectfully considers this argument not persuasive.  Nowhere in the Non-Final rejection of 03/02/2021 is it stated that James in view of Murphy exhibits both the first heat exchanger and the second heat exchanger as claimed, therefore it is respectfully presented that the Applicant has misinterpreted the rejections presented in para. 17-21 of the Non-Final rejection.  In the Non-Final rejection of 03/02/2021, Murphy is not relied upon to teach two different heat exchangers.  Rather Murphy is relied upon to teach the use of a “second” heat exchanger within the first duct operably coupled to the downstream outlet of the second interleaved pathway via a ducted flow passage which outlets to the first duct (turbine core duct), this configuration exhibiting the features associated with the “second” heat exchanger of original claims 6 and 9 (see Non-Final Rejection, para. 19-21).  Since original claims 6 and 9 referenced “a first heat exchanger … and/or a second heat exchanger…” (original claim 6, ln 2 and 5), it is clear that in the case of “or”, wherein the claimed invention only includes the second heat exchanger, the designation of “second” is arbitrary.  Therefore, Murphy is relied upon in claims 6 and 9 in the Non-Final rejection of 03/02/2021 to teach a heat exchanger which may arbitrarily be designated a “second” heat exchanger for the purposes of satisfying the “second” heat exchanger only condition of original claims 6 and 9 without the need for Murphy or James also teaching a “first” heat exchanger.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over James (US Pat. No. 4,214,610) in view of Murphy (US Pat. Pub. No. 2012/0272658 A1) and Donovan (US Pat. No. 8,756,910 B2).
Regarding claim 7, James discloses (Fig. 1-6) a heat management system for a turbomachine, comprising: a first duct (Fig. 1, turbine core duct of 32 and 38) comprising a first upstream portion (32) and a first downstream portion (38); a second duct (Fig. 1, outer bypass duct of 28 and 36) comprising a second upstream portion (28) and a second downstream portion (36); and a fluid exchange apparatus (Fig. 2 and 3, flow control system 12) comprising a first interleaved pathway (assembly of passages 54) and a second interleaved pathway (assembly of passages 52), the first interleaved pathway in fluid communication with the first upstream portion of the first duct and the second downstream portion of the second duct (Fig. 1-3 and Col. 1, ln 53 – Col. 2, ln 30; here it is apparent that the flow control system inverts the flows “P” and “F” between the first and second ducts), and the second interleaved pathway in fluid communication with the second upstream portion of the second duct and the first downstream portion of the first duct (Fig. 1-3 and Col. 1, ln 53 – Col. 2, ln 30; see above comment).  James further discloses that the first and second interleaved pathways may be adjusted via a valve (50) operating 
James fails to teach a first heat exchanger disposed upstream of the first interleaved pathway, the first heat exchanger comprising a first inlet in fluid communication with the first upstream portion of the first duct and a first outlet in fluid communication with the first interleaved pathway, the first heat exchanger providing the fluid communication between the first interleaved pathway and the first upstream portion of the first duct; and a second heat exchanger disposed downstream of the second interleaved pathway, the second heat exchanger comprising a second inlet in fluid communication with the second interleaved pathway and a second outlet in fluid communication with a first downstream portion of the first duct, the second heat exchanger providing the fluid communication between the second interleaved pathway and the first downstream portion of the first duct.
Donovan exhibits a gas turbine engine (10) comprising a first duct (inner bypass duct (28)) and a second duct (outer bypass duct (30)), and a first ducted pathway (ducted pathway extending between heat exchanger 44 and ducted pathway outlet 48 in annotated Fig. 2 below) in fluid communication with a first upstream portion of the first duct (see annotated Fig. 2 below, here “upstream portion” is interpreted to refer to a portion of the first duct axially upstream from the passageway) and a second downstream portion of the second duct (see annotated Fig. 2 below, here “downstream portion” is interpreted to refer to a portion of the second duct axially downstream from the passageway). Donovan teaches that a first heat exchanger (44) may be included in the first duct disposed upstream of the first interleaved pathway (see annotated Fig. 2 below and Col. 4, ln 15-22), the first heat exchanger comprising a first inlet (46) in fluid communication with the first upstream portion of the first duct (see annotated Fig. 2 below and Col. 4, ln 41-42) and a first outlet in fluid communication with and coupled to the inlet of the first ducted pathway (see annotated Fig. 2 below), the first heat exchanger providing the fluid communication between the first ducted pathway and the first upstream portion of the first 

    PNG
    media_image1.png
    516
    830
    media_image1.png
    Greyscale

Because both James and Donovan describe ducted pathways for providing fluid communication between a first duct and a second duct in a gas turbine engine, and since Donovan teaches the use of a heat exchanger disposed upstream of such a ducted pathway, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid exchange apparatus of James to include the first heat exchanger of Donovan disposed upstream of the first interleaved pathway of James, the first heat exchanger comprising a first inlet in fluid communication with the first upstream portion of the first duct and a first outlet in fluid communication with and coupled to the inlet of the first interleaved pathway, the first heat exchanger providing the fluid communication between the first interleaved pathway and the first upstream portion of the first duct, as in the configuration taught by Donovan, in order to remove heat from an object of cooling within the engine, such as the core airflow, as described by Donovan (Col. 4, ln 23-25 and 56-59).
Further, Murphy teaches (Fig. 1-2) a heat management system, wherein a second heat exchanger (HX2) is installed within a ducted flow passage (the duct of Fig. 2 with inlet 70) downstream of a flow modulating device (72), the flow passage connecting a second duct (an outer bypass duct) with a first duct (the turbine core duct) (see Fig. 2 and [0005], and [0023-0024]).  Here, the second heat exchanger comprises an inlet in fluid communication with the flow modulating device outlet (see Fig. 2) and an outlet in fluid communication with a first downstream portion of the first duct (here “downstream portion” referring to a portion downstream of the heat exchanger axial position) (see Fig. 2), the second heat exchanger providing fluid communication between the flow modulating device and the first downstream portion of the first duct (see Fig. 2 and [0021] and [0023]). Murphy further teaches that the heat exchanger may be used in communication with gas turbine ducts in order to use the ducted airflow to cool engine lubricant or provide cooled engine air for use in the aircraft cabin (see [0001-0002] and [0021], ln 5-9).
Because both James and Murphy describe configurations for modulating bypass air passing through a ducted pathway between an outer bypass duct and an inner core duct in a gas turbine engine, and since Murphy teaches the use of a heat exchanger in such a ducted pathway downstream of the flow modulating device, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the fluid exchange apparatus of James by including a second heat exchanger downstream of the second interleaved pathway (and thereby positioned within the first duct), with the inlet of the second heat exchanger being coupled and fluidly connected to the downstream outlet of the second interleaved pathway via a ducted flow passage extending between the two structures, and the outlet of the second heat exchanger in fluid communication with a first downstream portion of the first duct (turbine core duct), as in the configuration taught by Murphy, since Murphy teaches that a heat exchanger may be included in fluid communication with bypass air and downstream of a modulating device in order to provide cooling to 
Regarding claim 8, James further discloses that at least a portion of the fluid exchange apparatus is disposed within the first duct and at least a portion of the fluid exchange apparatus is disposed within the second duct (see Fig. 1-3 and Col. 9, ln 29-47; here it is apparent that the inlet to the first interleaved pathway is in the first duct, and the inlet to the second interleaved pathway is in the second duct).
Regarding claim 9, Donovan further teaches that the first heat exchanger may comprise a compressor bleed air cooler, the compressor bleed air cooler configured to cool a stream of bleed air from one or more compressor stages of the turbomachine (Col. 4, ln 23-31; here Donovan describes that the heat exchanger is configured to receive, cool, and return a portion of core airflow from the compressor, thereby the heat exchanger may be considered a bleed air cooler configured to cool air from one or more stages of the compressor).  
Regarding claim 11, the proposed combination exhibits that the second heat exchanger is disposed within the first duct (see above modification in claim 7, in re Murphy; here, since the outlet of the second interleaved pathway is within the first duct, it would be obvious to include the second heat exchanger and ducted flow passage taught by Murphy within the first duct).
Regarding claim 13
Regarding claim 14, James further discloses a plurality of fluid exchange apparatus segments disposed circumferentially about an annular outer duct and an annular inner duct (see Fig. 2-3 and Col. 8, ln 46-58; here, each pairing of nested interleaved passages 52 and 54 may be interpreted as a segment of the fluid exchange apparatus) each of the fluid exchange apparatus segments comprising a first interleaved pathway segment (one of passages 54) and a second interleaved pathway segment (adjacent one of passages 52), each of the first interleaved pathway segments in fluid communication with the first upstream portion of the first duct and the second downstream portion of the second duct (Fig. 1-3 and Col. 1, ln 53 – Col. 2, ln 30; here it is apparent that each segment inverts a portion of the flows “P” and “F” between the first and second ducts), and each of the second interleaved pathway segments in fluid communication with the second upstream portion of the second duct and the first downstream portion of the first duct (Fig. 1-3 and Col. 1, ln 53 – Col. 2, ln 30; see above comment).
Regarding claim 1, James further discloses that the first interleaved pathway comprises a plurality of first passages (passages 54) and the second interleaved pathway comprises a plurality of second passages (52); wherein the plurality of first passages and the plurality of second passages are interleaved with one another (Fig. 1-3 and Col. 1, ln 53 – Col. 2, ln 30; here it is apparent that each of the first passages is nested / interleaved together with each adjacent second passage).
Regarding claim 2, James further discloses that the plurality of first passages traverse the second interleaved pathway so as to maintain fluid separation of a fluid in the first interleave pathway and a fluid in the second interleaved pathway, and the plurality of second passages traverse the first interleaved pathway so as to maintain fluid separation of the fluid in the second interleaved pathway and the fluid in the first interleaved pathway (see Fig. 2-3, Col. 6, ln 26-40, Col. 10, ln 17-34, and Col. 11, ln 54 – Col. 12, ln 10; here, it is apparent from the figures and text cited that when the valve 50 is 
Regarding claim 3, James further discloses that the fluid exchange apparatus has a curvilinear shape or profile (see Fig. 1-6 and Col. 9, ln 60-62). 
Regarding claim 4, James further discloses that the fluid exchange apparatus comprises one or more crossover pathways (88 and 90) providing fluid communication between the first interleaved pathway and the second interleaved pathway (see Fig. 2-3, Col. 6, ln 26-40, Col. 10, ln 17-34, and Col. 10, ln 57 – Col. 11, ln 18; here, it is apparent from the figures and text cited that when the valve 50 is operated in the state where the valve segments 66 of the first interleaved pathway passages are extended through opening 88 and opening 90 in the adjacent second interleaved pathway passages, the openings serve as crossover passages providing fluid communication between the first passages and second passages).
Regarding claim 5, James further discloses that the fluid exchange apparatus comprises a flow modulator (valve segments 66) in fluid communication with at least one of the one or more crossover pathways (see Fig. 2-3 and Col. 10, ln 57 – Col. 11, ln 18; here it is apparent that the valve segments 66 modulate the flow mixing between the first passage and second passage).
Regarding claim 6, the proposed combination exhibits the first heat exchanger coupled to the first interleaved pathway (see in re Donovan in claim 7, wherein a first heat exchanger is coupled to the inlet of the first interleaved pathway) and the second heat exchanger coupled to the second interleaved pathway (see in re Murphy in claim 7, wherein a second heat exchanger is coupled to the inlet of the second interleaved pathway) as claimed.
Regarding claim 10, a different interpretation of James is taken than that given above, wherein the first interleaved pathway comprises the passages 52 and the second interleaved pathway comprises the passages 54.  In claim 7, the designation of “first duct” and “second duct” in claim 7 may be freely 
Under this new interpretation, James further discloses that the first interleaved pathway comprises a decreasing cross-sectional surface area from an upstream side to a downstream side thereof (see Fig. 2-6 and Col. 9, ln 48-60).  Here, the cited text disclose that the first and second interleaved pathway passages 52 and 54 remain at substantially same cross-sectional area throughout the passage length, and it is visually apparent from Fig. 2-6 that the inlet of the first passages 52, shown in Fig. 4, is more elongated than the outlet, shown in Fig. 6.  By geometric reasoning well understood in the art, an annular section shape that is more elongated than another annular section shape of same area must have greater surface area than the less elongated shape, therefore the inlet of the first passages must have greater surface area than the outlet, and thus the cross sectional surface area of the first interleaved pathway must decrease area from an upstream side to a downstream side thereof.  Similarly, the second interleaved pathway comprises an increasing cross- sectional surface area from an upstream side to a downstream side thereof (see Fig. 2-6 and Col. 9, ln 48-60), since it is visually apparent from Fig. 2-6 that the inlet of the second passages 54, shown in Fig. 4, is less elongated than the outlet, shown in Fig. 6.
James fails to teach a first heat exchanger disposed upstream of the first interleaved pathway, the first heat exchanger comprising a first inlet in fluid communication with the first upstream portion of the first duct and a first outlet in fluid communication with the first interleaved pathway, the first heat exchanger providing the fluid communication between the first interleaved pathway and the first upstream portion of the first duct; and a second heat exchanger disposed downstream of the second interleaved pathway, the second heat exchanger comprising a second inlet in fluid communication with the second interleaved pathway and a second outlet in fluid communication with a first downstream 
Donovan exhibits a gas turbine engine (10) comprising a first duct (inner bypass duct (28)) and a second duct (outer bypass duct (30)), and a first ducted pathway (ducted pathway extending between heat exchanger 44 and ducted pathway outlet 48 in annotated Fig. 2 below) in fluid communication with a first upstream portion of the first duct (see annotated Fig. 2 below, here “upstream portion” is interpreted to refer to a portion of the first duct axially upstream from the passageway) and a second downstream portion of the second duct (see annotated Fig. 2 below, here “downstream portion” is interpreted to refer to a portion of the second duct axially downstream from the passageway). Donovan teaches that a first heat exchanger (44) may be included in the first duct disposed upstream of the first interleaved pathway (see annotated Fig. 2 below and Col. 4, ln 15-22), the first heat exchanger comprising a first inlet (46) in fluid communication with the first upstream portion of the first duct (see annotated Fig. 2 below and Col. 4, ln 41-42) and a first outlet in fluid communication with the first ducted pathway (see annotated Fig. 2 below), the first heat exchanger providing the fluid communication between the first ducted pathway and the first upstream portion of the first duct (see annotated Fig. 2 below and Col. 4, ln 41-59), in order to remove heat from an object of cooling within the engine, such as the core airflow (Col. 4, ln 23-25 and 56-59).

    PNG
    media_image1.png
    516
    830
    media_image1.png
    Greyscale

Because both James and Donovan describe ducted pathways for providing fluid communication between a first duct and a second duct in a gas turbine engine, and since Donovan teaches the use of a heat exchanger disposed upstream of such a ducted pathway, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid exchange apparatus of James to include a first heat exchanger disposed upstream of the first interleaved pathway of James, the first heat exchanger comprising a first inlet in fluid communication with the first upstream portion of the first duct and a first outlet in fluid communication with the first interleaved pathway, the first heat exchanger providing the fluid communication between the first interleaved pathway and the first upstream portion of the first duct, as in the configuration taught by Donovan, in order to remove heat from an object of cooling within the engine, such as the core airflow, as described by Donovan (Col. 4, ln 23-25 and 56-59).
Murphy teaches (Fig. 1-2) a heat management system, wherein heat exchangers (HX1, HX2) are installed within a ducted flow passage (the duct of Fig. 2 with inlet 70) downstream of a flow modulating device (72), the flow passage containing branches outputting to the outer bypass duct and the turbine 
Because both James and Murphy describe configurations for modulating bypass air in gas turbine engines, and since Murphy teaches the use of a heat exchanger within a flow passage extending from a flow modulating device outlet and outputting to an outer bypass duct, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify James by adding a heat exchanger coupled to the downstream outlet of the second interleaved pathway via a ducted flow passage which outlets to the first duct (outer bypass duct), as in the configuration of Murphy heat exchanger HX1, since Murphy teaches that a heat exchanger may be included in fluid communication with bypass air and downstream of a modulating device in order to provide cooling to the engine lubricant or provide cooled engine air for use in the aircraft cabin (see [0001-0002] and [0021], ln 5-9).

Allowable Subject Matter
Claim(s) 12 is/are objected to
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 12, the limitations of claim 12 as a whole, in conjunction with the limitations of claim 7 upon which claim 12 depends, is neither taught nor suggested by the prior art as a whole, either alone or in combination.  Further a modification of the prior art cited above in order to produce the cited limitation would not have been obvious to one of ordinary skill in the art before the filing date of the claimed invention.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This art includes Snyder (US Pat. Pub. No. 2012/0144842 A1), which exhibits a heat exchanger (32) disposed in a bypass duct (30) of a gas turbine engine (see Fig. 1-3), and teaches that the heat exchanger may be configured as a compressor bleed air cooler to cool a stream of bleed air from one or more compressor states of the gas turbine engine ([0023], ln 1-6), or as a cooling air heat exchanger to cool a stream of turbine cooling air ([0023], ln 6-10).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric A Lange whose telephone number is (571)272-9202.  The examiner can normally be reached on M-F 8:30am-noon and 1pm-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC A LANGE/Examiner, Art Unit 3745


/Christopher Verdier/Primary Examiner, Art Unit 3745